34 So. 3d 158 (2010)
KENDALL 162 AVENUE CORPORATION, d/b/a Sedano's Supermarket No. 29, Petitioner,
v.
Carol PINEDA, Respondent.
No. 3D10-936.
District Court of Appeal of Florida, Third District.
May 5, 2010.
Angones, McClure & Garcia, and Frank Angones; Billbrough & Marks, and G. Bart Billbrough, for petitioner.
Friedland Law Group, and Jonathan R. Friedland, for respondent.
Before SUAREZ, LAGOA, and SALTER, JJ.
PER CURIAM.
Petitioner seeks a writ of prohibition to disqualify the trial court from continuing to preside over this action. The petitioner's motion to disqualify the trial judge rested on the fact that petitioner's counsel had sued the trial judge during the course of a recent judicial election.
As the record demonstrates, and as the respondent's counsel has appropriately agreed, the motion to recuse should have been granted. See Siegel v. State, 861 So. 2d 90 (Fla. 4th DCA 2003). As such, we grant prohibition.
Prohibition granted.